BARNARD, P. J.
The defendant was convicted of a violation of section 288 of the Penal Code by the verdict of a jury and filed notice of appeal from the judgment. 'The clerk’s transcript was filed in this court on August 17, 1934, and the reporter’s transcript on September 6, 1934. The cause was regularly placed upon the calendar for oral argument on October 9, 1934. No appearance being made and no brief having been filed, the attorney-general moved to affirm the judgment under section 1253 of the Penal Code.
The motion is granted and the judgment is affirmed.
Marks, J., and Jennings, J., concurred.